      Case 20-50017-btb       Doc 73    Entered 04/21/20 15:45:12        Page 1 of 2




 1 Jeffrey L. Hartman, Esq.
   Nevada Bar No. 1607
 2 HARTMAN & HARTMAN
   510 W. Plumb Lane, Suite B
 3 Reno, NV 89509
   Telephone: (775) 324-2800
 4 Fax: (775) 324-1818
   notices@bankruptcyreno.com
 5 Attorney for MEI H. HERBERT TRUST
 6
 7                            UNITED STATES BANKRUPTCY COURT

 8                                     DISTRICT OF NEVADA

 9   In re                                          Case No.: BK-20-50017-btb
                                                    (Chapter 7)
10   AFFORDABLE PATIOS & SUNROOMS,
                                                    NOTICE OF APPEARANCE, REQUEST
11              Debtor.                             FOR MATRIX ENTRY AND REQUEST
12                                                  FOR SERVICE OF ALL NOTICES
                                                    AND DOCUMENTS
13
                                                    (No Hearing Required)
14
15   To:     Clerk of the Court
             United States Bankruptcy Court
16           District of Nevada
17
18           PLEASE enter the appearance of Jeffrey L. Hartman of the firm of Hartman & Hartman,
19   pursuant to F.R.Bankr.P. Rule 9010(b) as attorney for interested party Mei H. Herbert Trust. As
20   an interested party and, pursuant to F.R.Bankr.P. 2002, Mei H. Herbert Trust requests that all
21   notices given or required to be given in this case be given to and served upon the undersigned at
22   the following address:
23   Jeffrey L. Hartman, Esq.
     Hartman & Hartman
24   510 W. Plumb Lane, Ste. B
25   Reno, NV 89509
     Telephone: (775) 324-2800
26   Fax: (775) 324-1818
     Email: notices@bankruptcyreno.com
27
28   ///


                                                    1
      Case 20-50017-btb        Doc 73      Entered 04/21/20 15:45:12         Page 2 of 2




 1   and that this address be added to the official List of Creditors (Matrix) maintained in this case by
 2   the Clerk of the Court.
 3           Please take further notice that the foregoing request includes not only the notices and
 4   appearance referred to in the Bankruptcy Rules but also includes, without limitation, notices of
 5   any application, motion, petition, pleading, request, complaint or demand, whether formal or
 6   informal, which affects or seeks to affect in any way the rights or interest of parties in interest in
 7   this case.
 8           The Notice of Appearance, Request for Matrix Entry and Request for Service of all Notices
 9   and Documents shall not be deemed or construed to be a waiver of any rights by Mei H. Herbert
10   Trust (1) to have final orders in “Stern claims” or noncore matters entered only after de novo
11   review by a District Court Judge, (2) to trial by jury in any proceeding so triable in this case or any
12   case, controversy or proceeding related to this case, (3) to seek to have the District Court withdraw
13   the reference in any matter subject to mandatory or discretionary withdrawal, or (4) or any other
14   rights, claims, actions, setoffs or recoupments to which it may be entitled, in law or in equity. All
15   of these rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.
16           DATED: April 21, 2020.
17                                                      HARTMAN & HARTMAN
18                                                      /s/ Jeffrey L. Hartman
                                                        Jeffrey L. Hartman, Esq.,
19                                                      Attorney for Mei H. Herbert Trust
20
21
22
23
24
25
26
27
28


                                                       2
